Exhibit 10.1

Exhibit A

MOTOROLA SOLUTIONS, INC.

2011 SENIOR OFFICER CHANGE IN CONTROL SEVERANCE PLAN

INTRODUCTION

The Board of Directors of Motorola Solutions, Inc. considers the maintenance of
a sound management to be essential to protecting and enhancing the best
interests of the Company (as hereinafter defined) and its stockholders. In this
connection, the Company recognizes that the possibility of a Change in Control
(as hereinafter defined) may exist from time to time, and that this possibility,
and the uncertainty and questions it may raise among management, may result in
the departure or distraction of management personnel to the detriment of the
Company and its stockholders. Accordingly, the Board (as hereinafter defined)
has determined that appropriate steps should be taken to encourage the continued
attention and dedication of members of the Company’s management to their
assigned duties without the distraction which may arise from the possibility of
a Change in Control of the Company. The Company has further determined that this
Plan (as hereinafter defined) will be effective as of February 1, 2011 for
officers of the Company at or above the level of Senior Vice President (“Senior
Officers”) who are first elected or promoted to such positions on or after
February 1, 2011, and will be effective as of February 1, 2014 for then Senior
Officers who, on or before January 31, 2014, were otherwise eligible to
participate in the Motorola Solutions, Inc. Legacy Senior Officer Amended and
Restated Change in Control Severance Plan, the Motorola Solutions, Inc. Legacy
Corporate Officer Amended and Restated Change in Control Severance Plan, the
Motorola Solutions, Inc. Legacy Corporate Officer Transition Amended and
Restated Change in Control Severance Plan (the “CVP Transition Plan”) or who
otherwise was a Corporate Vice President before May 9, 2001 and has a change in
control agreement of the type referred to in the CVP Transition Plan (except for
those whose Date of Termination is on or before January 31, 2014). February 1,
2011 or February 1, 2014, as described in the above sentence, is the “Effective
Date”.

This Plan does not alter the status of Participants (as hereinafter defined) as
at-will employees of the Company. Just as Participants remain free to leave the
employ of the Company at any time, so too does the Company retain its right to
terminate the employment of Participants without notice, at any time, for any
reason. However, the Company believes that, both prior to and at the time a
Change in Control is anticipated or occurring, it is necessary to have the
continued attention and dedication of Participants to their assigned duties
without distraction, and this Plan is intended as an inducement for
Participants’ willingness to continue to serve as employees of the Company
(subject, however, to either party’s right to terminate such employment at any
time). Therefore, should a Participant still be an employee of the Company at
such time, the Company agrees that such Participant shall receive the severance
benefits hereinafter set forth in the event the Participant’s employment with
the Company terminates subsequent to a Change in Control under the circumstances
described below.

Notwithstanding the foregoing and Section 4.2(d), however, in the event that the
Participant is terminated by the Company as provided in Section 4.1(a) or
resigns for Good Reason, in each case during the twelve-month period prior to a
Change in Control, but subsequent to such time as negotiations or discussions
with a third party that ultimately lead to a Change in Control have commenced,
then such termination (such a termination of employment, an “Anticipatory
Termination”) shall be deemed to be a termination that entitles such Participant
to the severance benefits hereinafter set forth.

ARTICLE I

ESTABLISHMENT OF PLAN

As of February 1, 2011, the Company hereby establishes this Motorola Solutions,
Inc. 2011 Senior Officer Change in Control Severance Plan (the “Plan”).

ARTICLE II

DEFINITIONS

As used herein, the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.

(a) Affiliate. Any entity which controls, is controlled by or is under common
control with the Company.



--------------------------------------------------------------------------------

(b) Board. The Board of Directors of the Company.

(c) Cause. With respect to any Participant: (i) the Participant’s conviction of
any criminal violation involving dishonesty, fraud or breach of trust; or
(ii) the Participant’s willful engagement in gross misconduct in the performance
of the Participant’s duties that materially injures the Company or any
Subsidiary. For purposes of this Section 2(c), no act, or failure to act, on the
part of the Participant will be considered “willful” unless it is done, or
omitted to be done, by the Participant in bad faith or without reasonable belief
that the Participant’s action or omission was in the best interests of the
Company. Any act, or failure to act, based upon (A) authority given pursuant to
a resolution duly adopted by the Board, or if the Company is not the ultimate
parent corporation of its Affiliated entities and is not publicly-traded, the
board of directors of the ultimate parent of the Company (the “Applicable
Board”), (B) the instructions of the Chief Executive Officer or Chief Financial
Officer of the Company or (C) the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Participant in
good faith and in the best interests of the Company. The cessation of employment
of the Participant shall not be deemed to be for Cause unless and until there
shall have been delivered to the Participant a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire membership
of the Applicable Board (excluding the Participant, if the Participant is a
member of the Applicable Board) at a meeting of the Applicable Board called and
held for such purpose (after reasonable notice is provided to the Participant
and the Participant is given an opportunity, together with counsel for the
Participant, to be heard before the Applicable Board), finding that, in the good
faith opinion of the Applicable Board, the Participant is guilty of the conduct
described in Section 2(c)(i) or 2(c)(ii), and specifying the particulars thereof
in detail.

(d) Change in Control. The occurrence of any of the following events: a change
in control of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (“Exchange Act”), or any successor provision
thereto, whether or not the Company is then subject to such reporting
requirement; provided that, without limitation, such a Change in Control shall
be deemed to have occurred if:

(i) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding securities (other than the Company or any employee benefit plan
of the Company; and, for purposes of the Plan, no Change in Control shall be
deemed to have occurred as a result of the “beneficial ownership,” or changes
therein, of the Company’s securities by either of the foregoing);

(ii) there shall be consummated (A) any consolidation or merger of the Company
in which the Company is not the surviving or continuing corporation or pursuant
to which shares of common stock would be converted into or exchanged for cash,
securities or other property, other than a merger of the Company in which the
holders of common stock immediately prior to the merger have, directly or
indirectly, at least a 65% ownership interest in the outstanding common stock of
the surviving corporation immediately after the merger or (B) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company other
than any such transaction with entities in which the holders of the Company’s
common stock, directly or indirectly, have at least a 65% ownership interest;

(iii) the shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or

(iv) as the result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets, proxy or consent
solicitation (other than by the Board), contested election or substantial stock
accumulation (a “Control Transaction”), the members of the Board immediately
prior to the first public announcement relating to such Control Transaction
shall thereafter cease to constitute a majority of the Board.

 

-2-



--------------------------------------------------------------------------------

(e) Code. The Internal Revenue Code of 1986, as amended from time to time.

(f) Company. Motorola Solutions, Inc. and any successor thereto.

(g) Date of Termination. The effective date specified in the Notice of
Termination as of which the Participant’s employment terminates (which shall be
not less than thirty (30) days nor more than sixty (60) days after the date such
Notice of Termination is given). The Company and the Participant shall take all
steps necessary (including with regard to any post-termination services by the
Participant) to ensure that any termination described in this Plan constitutes a
“separation from service” within the meaning of Section 409A, and
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the “Date of Termination.”

(h) Disability. A condition such that the Participant by reason of physical or
mental disability becomes unable to perform his normal duties for more than
one-hundred eighty (180) days in the aggregate (excluding infrequent or
temporary absence due to ordinary transitory illness) during any twelve-month
period.

(i) Effective Date. The Effective Date is defined in the first paragraph of this
Plan.

(j) Employee. Any full-time, regular-benefit, non-bargaining employee of the
Company.

(k) ERISA. The Employee Retirement Income Security Act of 1974, as amended from
time to time.

(l) Good Reason. “Good Reason” means actions taken by the Company resulting in a
material negative change in the employment relationship. For these purposes,
with respect to any Participant, a “material negative change in the employment
relationship” shall include, without limitation, without such Participant’s
written consent (i) the Participant is assigned duties materially inconsistent
with his position, duties, responsibilities and status with the Company during
the 90-day period immediately preceding a Change in Control, or the
Participant’s position, authority, duties or responsibilities are materially
diminished from those in effect during the 90-day period immediately preceding a
Change in Control (whether or not occurring solely as a result of the Company
ceasing to be a publicly traded entity), (ii) a material reduction in the
Participant’s (x) annual base salary or (y) total annual compensation
opportunity, from such total annual compensation opportunity as in effect during
the 90-day period immediately prior to the Change in Control, or as the same may
be increased from time to time, (iii) the Company requires the Participant
regularly to perform his duties of employment beyond a fifty (50) mile radius
from the location of the Participant’s employment immediately prior to the
Change in Control, (iv) the Company fails to obtain a satisfactory agreement
from any successor to assume and perform this Plan for its duration, as
contemplated by Article V hereof, or (v) any other action or inaction that
constitutes a material breach by the Company of this Plan with respect to such
Participant.

In order to invoke a termination for Good Reason, the Participant shall provide
a Notice of Termination pursuant to Section 7.5 to the Company’s General Counsel
of the existence of one or more of the conditions described in clauses
(i) through (v) within 90 days following the Participant’s initial knowledge of
the existence of such condition or conditions, specifying in reasonable detail
the conditions constituting Good Reason (hereinafter, “Notice of Termination for
Good Reason”), and the Company shall have 30 days following receipt of such
written notice (the “Cure Period”) during which it may remedy the condition. In
the event that the Company fails to remedy the condition constituting Good
Reason during the applicable Cure Period, the Participant’s “separation from
service” (within the meaning of Section 409A) must occur, if at all, within two
years following the initial existence of the condition or conditions
constituting Good Reason (or, if earlier, prior to the two year anniversary of
the Change in Control) in order for such termination as a result of such
condition to constitute a termination for Good Reason. The Participant’s mental
or physical incapacity following the occurrence of an event described above in
clauses (i) through (v) shall not affect the Participant’s ability to terminate
employment for Good Reason and the Participant’s death following delivery of a
Notice of Termination for Good Reason shall not affect the Participant’s
estate’s entitlement to Separation Benefits provided hereunder.

 

-3-



--------------------------------------------------------------------------------

(m) Notice of Termination. Written notice that shall indicate the specific
termination provision in this Plan (if any) relied upon and set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Participant’s employment.

(n) Participant. An individual who qualifies as such pursuant to Section 3.1.

(o) Plan. The Plan is defined in Article I hereof.

(p) Section 409A. Section 409A of the of the Code, and the rules and regulations
issued thereunder.

(q) Separation Benefits. The benefits described in Section 4.2 that are provided
to qualifying Participants under the Plan.

(r) Subsidiary. Any corporation in which the Company, directly or indirectly,
holds a majority of the voting power of such corporation’s outstanding shares of
capital stock.

ARTICLE III

ELIGIBILITY

3.1 Participation. Subject to the Effective Date as defined herein, participants
in the Plan are elected officers of the Company who are Senior Officers;
provided, that such Participants will not be entitled to Separation Benefits
under this Plan if they are not Senior Officers at the time of the Change in
Control; provided, further, that any reduction of a Participant’s position
subsequent to such time as negotiations or discussions with a third party that
ultimately lead to a Change in Control have commenced shall be of no effect for
purposes of this Section 3.1. Notwithstanding the foregoing, a Participant shall
not be entitled to receive Separation Benefits (or any other benefits under the
Plan), if the Participant has entered into a change in control letter agreement
with the Company which has not been waived by the Participant or terminated by
the Company or if the Participant is entitled to receive Separaton Benefits
under one of the legacy plans described in the first paragraph of Article I.

3.2 Duration of Participation. A Participant shall only cease to be a
Participant in the Plan as a result of an amendment or termination of the Plan
complying with Article VI of the Plan, or when he ceases to be an Employee or no
longer qualifies as a Participant under Section 3.1, unless, at the time he
ceases to be an Employee or no longer qualifies as a Participant under
Section 3.1, such Participant is entitled to payment of a Separation Benefit as
provided in the Plan or there has been an event or occurrence constituting Good
Reason that would enable the Participant to terminate his employment and receive
a Separation Benefit. A Participant entitled to payment of a Separation Benefit
or any other amounts under the Plan shall remain a Participant in the Plan until
the full amount of the Separation Benefit and any other amounts payable under
the Plan have been paid to the Participant.

ARTICLE IV

SEPARATION BENEFITS

4.1 Terminations of Employment That Give Rise to Separation Benefits Under This
Plan. A Participant shall be entitled to Separation Benefits as set forth in
Section 4.2 below if (a) at any time following a Change in Control and prior to
the second anniversary of the Change in Control, the Participant’s employment is
terminated (i) involuntarily for any reason other than Cause, death, Disability
or retirement under a mandatory retirement policy of the Company or any of its
Subsidiaries as in effect prior to such time as negotiations or discussions with
a third party which ultimately lead to a Change in Control have commenced or
(ii) by the Participant after the occurrence of an event giving rise to Good
Reason or (b) the Participant experiences an Anticipatory Termination. For
purposes of this Plan, any purported termination by the Company or by the
Participant shall be communicated by written Notice of Termination to the other
in accordance with Section 7.5 hereof.

 

-4-



--------------------------------------------------------------------------------

4.2 Separation Benefits.

(a) If a Participant’s employment is terminated under circumstances that entitle
the Participant to Separation Benefits under this Section 4.2 (a “Qualifying
Termination”), then the Company shall (except as provided below with respect to
an Anticipatory Termination) pay to the Participant, in a lump sum in cash
within ten (10) days after the Date of Termination, the aggregate of the
following amounts, which benefits, except as provided in this Section 4.2 and in
Section 7.4 below, shall be in addition to any other benefits to which the
Participant is entitled other than by reason of this Plan: (i) unpaid salary
with respect to any paid time off accrued but not taken as of the Date of
Termination; (ii) accrued but unpaid salary through the Date of Termination;
(iii) any earned but unpaid annual incentive or sales incentive bonuses from the
fiscal year immediately preceding the year in which the Date of Termination
occurs (unless (x) such annual incentive or sales incentive bonus is
“nonqualified deferred compensation” within the meaning of Section 409A, in
which case such bonus shall be paid at the time that bonuses with respect to
such fiscal year are or otherwise would be paid in accordance with the terms of
the applicable plan or (y) the Participant has made an irrevocable election
under any deferred compensation arrangement subject to Section 409A to defer any
portion of such annual incentive or sales incentive bonuses, in which case any
such deferred bonuses shall be paid in accordance with such election); (iv) an
amount equal to two (2) times the Participant’s annual base salary in effect on
the Date of Termination; and (v) an amount equal to two (2) times the
Participant’s target annual bonus or sales incentive bonus for the year in which
the Date of Termination occurs (the amount determined pursuant to clause
(i) through (v), the “Cash Severance Payment”); provided, however: (x) the Cash
Severance Payment shall be paid to the Participant in the form of such a lump
sum only (1) to the extent that it exceeds the “Severance Allowance” (“2011 ESP
Severance Allowance) as defined in the Motorola Solutions, Inc. 2011 Executive
Severance Plan (the “2011 ESP”), (2) if the Change in Control constitutes a
permissible payment event for purposes of Section 409A of the Code, and Treasury
Regulation § 1.409A-3(i)(5), or (3) if not permitted to be paid in a lump sum
pursuant to clause (1) or (2), to the extent that it is no greater than the
portion of the 2011 ESP Severance Allowance that does not provide for the
deferral of compensation for purposes of Section 409A of the Code and the
Treasury Regulations thereunder (such portion of the 2011 ESP Severance
Allowance, “Exempt Deferred Compensation”); and (y) in the event of an
Anticipatory Termination, the Company shall pay such portion of the Cash
Severance Payment that would have been paid under clause (x) above if there were
no Anticipatory Termination (reduced by any amount the Participant has already
received as the 2011 ESP Severance Allowance) to the Participant on the date of
the Change in Control to which such Anticipatory Termination relates.

Any portion of the Cash Severance Payment that cannot be paid as a lump sum will
be paid at the same time that the portion of the 2011 ESP Severance Allowance
that does not provide for Exempt Deferred Compensation under the 2011 ESP would
be paid.

(b) In addition, in the event of a Qualifying Termination, the Participant shall
be entitled to a pro-rated bonus determined as follows:

(i) if the Participant participates in the Motorola Solutions, Inc. Annual
Incentive Plan (“AIP Plan”) during the year in which the Qualifying Termination
occurs, the Company shall, on the first payroll date following July 1 of the
year following the year in which the Qualifying Termination occurs (unless the
Participant has made an irrevocable election under any deferred compensation
arrangement subject to Section 409A to defer any portion of the Participant’s
annual incentive bonus in respect of the year in which the Qualifying
Termination occurs, in which case such deferred bonus shall be paid in
accordance with such election) (the “AIP Pro-Rata Bonus Payment Date”), pay the
participant in a lump sum an amount equal to the product of (A) the
Participant’s annual bonus at target for the fiscal year in which the Date of
Termination occurs (which for purposes of this Section 4.2 in no event shall be
less than the Participant’s target bonus for the fiscal year in which the Change
in Control occurs or, in the event of an Anticipatory Termination, the year in
which the Date of Termination occurs) and (B) a fraction, the numerator of which
is the number of days in the then current fiscal year through the Date of
Termination and the denominator of which is 365 (the “AIP Pro-Rata Bonus”);
provided, however, that in the event that the Participant experiences an
Anticipatory Termination and the Company has already paid the Participant the
Alternate AIP Award (as defined in the 2011 ESP), the Participant shall not be
entitled to a AIP Pro-Rata Bonus hereunder;

 

-5-



--------------------------------------------------------------------------------

(ii) if the Participant participates in a sales incentive plan pursuant to which
he or she is eligible for an incentive award with respect to monthly or
quarterly performance periods during the year in which the Qualifying
Termination occurs, the Company shall pay the Participant, at the time set forth
in the applicable sales incentive plan, an amount equal to the product of
(A) the Participant’s monthly or quarterly incentive at target for the monthly
or quarterly period in which the Date of Termination occurs (which for purposes
of this Section 4.2 in no event shall be less than the Participant’s target
bonus for the performance period in which the Change in Control occurs or, in
the event of an Anticipatory Termination, the performance period in which the
Date of Termination occurs) and (B) a fraction, the numerator of which is the
number of days that have elapsed in the then current monthly or quarterly
performance period through the Date of Termination and the denominator of which
is the full number of days in the then current monthly or quarterly performance
period (the “SIP Quarterly or Monthly Pro-Rata Bonus”); provided, however, that
in the event that the Participant experiences an Anticipatory Termination and
the Company has already paid the Participant the Alternate Quarterly or Monthly
SIP Award (as defined in the 2011 ESP), the Participant shall not be entitled to
SIP Quarterly or Monthly Pro-Rata Bonus hereunder; and

(iii) if the Participant participates in a sales incentive plan pursuant to
which he or she is eligible for an incentive award (or a portion of an incentive
award) with respect to an annual performance period during the year in which the
Qualifying Termination occurs, the Company shall pay the Participant, on the MIP
Pro-Rata Bonus Payment Date, for such award (or portion of award) an amount
equal to the product of (A) the Participant’s annual bonus at target for the
fiscal year in which the Date of Termination occurs (which for purposes of this
Section 4.2 in no event shall be less than the Participant’s target bonus for
the fiscal year in which the Change in Control occurs or, in the event of an
Anticipatory Termination, the year in which the Date of Termination occurs) and
(B) a fraction, the numerator of which is the number of days in the then current
fiscal year through the Date of Termination and the denominator of which is 365
(the “SIP Annual Pro-Rata Bonus”); provided, however, that in the event that the
Participant experiences an Anticipatory Termination and the Company has already
paid the Participant the Alternate Annual SIP Award (as defined in the 2011
ESP), the Participant shall not be entitled to an SIP Annual Pro-Rata Bonus
hereunder.

(c) If the Participant’s employment is terminated under circumstances which
entitle the Participant to Separation Benefits under this Section 4.2, for two
(2) years after the Date of Termination (the “Benefit Continuation Period”), or
such longer period as may be provided by the terms of the appropriate plan,
program, practice or policy, the Company shall continue medical and dental
benefits and life insurance benefits to the Participant and/or the Participant’s
family at least equal to those that would have been provided in accordance with
the medical and dental benefits and life insurance plans, programs, practices
and policies of the Company immediately prior to the Change in Control if the
Participant’s employment had not been terminated on the same terms and
conditions (including any applicable required employee contributions), except
that in the event of an Anticipatory Termination and to avoid duplication of
benefits, such continued medical benefits to be provided hereunder shall
commence on the date of the Change in Control and the Benefit Continuation
Period shall be reduced by the number of months, if any, during which the
Participant receives such medical benefits under the 2011 ESP; provided,
however, that, the medical and dental benefits and life insurance provided
during the Benefit Continuation Period shall be provided in such a manner that
such benefits (and the costs and premiums thereof) are excluded from the
Participant’s income for federal income tax purposes and, if the Company
reasonably determines that providing continued coverage under one or more of its
medical or dental plans or life insurance plans contemplated herein could be
taxable to the Participant, the Company shall provide such benefits at the level
required hereby through the purchase of individual insurance coverage; provided,
further, that, if the Participant becomes reemployed with another employer and
becomes eligible to receive medical or dental or life insurance benefits under
another employer provided plan, the medical and dental benefits and/or life
insurance benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility. For purposes of
determining eligibility (but not the time of commencement of benefits) of the
Participant for retiree medical benefits pursuant to plans, practices, programs
and policies of the Company, the Participant shall be considered to have
remained employed until two (2) years after the Date of Termination and to have
retired on the last day of such period (and to have attained two (2) additional
years of age), and such benefits (and the terms and conditions of such benefits)
shall be no less favorable than as in effect immediately prior to the Change in
Control. Following the end of the period during which medical and dental
benefits are provided to the Participant under this Section 4.2(c), the
Participant shall be eligible for continued medical and dental coverage as
required by Section 4980B of the Code or other applicable law, as if the
Participant’s employment with the Company had terminated as of the end of such
period.

 

-6-



--------------------------------------------------------------------------------

(d) Except as provided in Sections 4.2(a) and 4.2(b) (with respect to
Anticipatory Terminations) and Section 4.2(c), the Participant shall not be
required to mitigate the amount of any payment provided for in this Section 4.2
by seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Section 4.2 be reduced by any compensation earned
by the Participant as the result of employment by another employer or by
retirement benefits paid by the Company after the Date of Termination, or
otherwise, or by any set-off, counterclaim, recoupment, or other claim, right or
action the Company may have against the Participant or others.

(e) Without affecting a Participant’s eligibility to receive benefits under
Section 4.2(a), (b), or (c) in the event of an Anticipatory Termination, the
provisions of this Article IV shall be applicable after a Change in Control has
occurred, but not prior thereto.

4.3 Adjustment of Payments by the Company. Anything in this Plan to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any payment or benefit to be paid or provided hereunder or under
any other plan, agreement or arrangement would be an “Excess Parachute Payment”
within the meaning of Section 280G of the Code, or any successor provision
thereto, but for the application of this sentence, then the payments and
benefits to be paid or provided hereunder shall be reduced to the minimum extent
necessary (but in no event to less than zero) so that no portion of any such
payment or benefit, as so reduced, constitutes an Excess Parachute Payment;
provided, however, that the foregoing reduction shall be made only if and to the
extent that such reduction would result in an increase in the aggregate payments
and benefits to be provided, determined on an after-tax basis (taking into
account the excise tax imposed pursuant to Section 4999 of the Code, or any
successor provision thereto, any tax imposed by any comparable provision of
state law, and any applicable federal, state and local income taxes). The effect
of the preceding sentence is that a Participant shall be entitled to receive the
greater of (a) the after-tax benefit if the aggregate payments and benefits are
received without reduction and the Participant pays all taxes, including any
excise tax imposed under Section 4999 of the Code, and (b) the after-tax benefit
if the aggregate payments and benefits are reduced so that no portion of any
such payment or benefit, as so reduced, constitutes an Excess Parachute Payment.
All determinations required to be made under this Section 4.3 shall be made by
an independent accounting firm selected by the Company (the “Accounting Firm”),
which Accounting Firm shall provide detailed supporting calculations both to the
Company and the applicable Participant within fifteen (15) business days of the
Date of Termination or such earlier time as is requested by the Company and, if
requested by the applicable Participant, an opinion that he has substantial
authority not to report any excise tax on his Federal income tax return with
respect to the Excess Parachute Payments. Any such determination by the
Accounting Firm shall be binding upon the Company and the applicable
Participant. All fees and expenses of the Accounting Firm shall be borne solely
by the Company; provided, however, (i) the Company shall pay the fees and
expenses of the Accounting Firm not later than the end of the calendar year
following the calendar year in which the related work is performed or the
expenses are incurred by the Accounting Firm, (ii) the amount of the Accounting
Fees that the Company is obligated to pay in any given calendar year shall not
affect the Accounting Fees that the Company is obligated to pay in any other
calendar year, and (iii) the Participant’s right to have the Company pay such
fees and expenses may not be liquidated or exchanged for any other benefit. The
fact that a Participant’s right to payments or benefits may be reduced by reason
of the limitations contained in this Section 4.3 shall not of itself limit or
otherwise affect any other rights of the Participant under this Plan. In the
event that any payment or benefit intended to be provided hereunder is required
to be reduced pursuant to this Section 4.3, then the reduction shall occur in
the following order: (iv) Section 4.2(a)(v), (v) Section 4.2(a)(iv),
(vi) Section 4.2(b)(i), (vii) Section 4.2(b)(ii), (viii) Section 4.2(b)(iii),
and (ix) Section 4.2(c).

Each Participant shall be responsble for all taxes imposed on the Participant on
account of payments and benefits received under this Plan, including without
limitation any excise taxes imposed under Section 4999 of the Code.

 

-7-



--------------------------------------------------------------------------------

ARTICLE V

SUCCESSOR TO COMPANY

This Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under this Plan if no succession had taken place. In the case of any transaction
in which a successor would not by the foregoing provision or by operation of law
be bound by this Plan, the Company shall require such successor expressly and
unconditionally to assume and agree to perform the Company’s obligations under
this Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. The term “Company,”
as used in this Plan, shall mean the Company as hereinbefore defined and any
successor or assignee to the business or assets which by reason hereof becomes
bound by this Plan.

ARTICLE VI

DURATION, AMENDMENT AND TERMINATION

6.1 Duration. If a Change in Control has not occurred, this Plan shall expire on
February 1, 2015 unless terminated earlier pursuant to Section 6.2.
Notwithstanding the above, if a Change in Control occurs while this Plan is in
effect, this Plan shall continue in full force and effect for at least two
(2) years following such Change in Control, and shall not terminate or expire
until after all Participants who become entitled to any payments or benefits
hereunder shall have received such payments and benefits in full.

6.2 Amendment or Termination. The Board may amend or terminate this Plan at any
time, including amending the eligibility to participate in the Plan of Employees
who are not existing Participants; provided, that, except as provided in
Section 7.10 below, this Plan may not be amended or terminated in a manner
adverse to Participants as of the date of the amendment or termination without
one (1) years’ advance written notice of such amendment or termination
(including modifying the eligibility of Employees who are already Participants
to participate in the Plan).

6.3 Procedure for Extension, Amendment or Termination. Any extension, amendment
or termination of this Plan by the Board in accordance with this Article VI
shall be made by action of the Board in accordance with the Company’s charter
and by-laws and applicable law.

ARTICLE VII

MISCELLANEOUS

7.1 Default in Payment. Any payment not made within ten (10) days after it is
due in accordance with this Plan shall thereafter bear interest, compounded
annually, at the prime rate from time to time in effect at JPMorgan Chase & Co.
or any successor thereto.

7.2 No Assignment. No interest of any Participant or spouse of any Participant
or any other beneficiary under this Plan, or any right to receive payment
hereunder, shall be subject in any manner to sale, transfer, assignment, pledge,
attachment, garnishment, or other alienation or encumbrance of any kind, nor may
such interest or right to receive a payment or distribution be taken,
voluntarily or involuntarily, for the satisfaction of the obligations or debts
of, or other claims against, a Participant or spouse of a Participant or other
beneficiary, including for alimony.

7.3 Disputes. The Company shall upon request pay from time to time a
Participant’s reasonable out-of-pocket expenses, including legal fees and
expenses, incurred by the Participant or on the Participant’s behalf (within
10 days following the Company’s receipt of an invoice from the Participant), at
any time from the occurrence of a Change in Control through the Participant’s
remaining lifetime (or, if longer, through the 20th anniversary of the
occurrence of such Change in Control) in connection with any action taken by the
Participant or on the Participant’s behalf (including any judicial proceeding)
to enforce this Plan or to construe, or to determine or defend the validity of,
this Plan or otherwise in connection herewith; provided, however, that, in the
case of any judicial proceeding in which a Participant and the Company are
adverse parties or any dispute under Section 4.3

 

-8-



--------------------------------------------------------------------------------

hereof, the Company shall not be required to pay such expenses (and shall have
the right to recover such expenses from the Participant if previously advanced)
with respect to any position or claim on which the Company ultimately prevails
against the Participant in all material respects. In order to comply with
Section 409A, in no event shall the payments by the Company under this
Section 7.3 be made later than the end of the calendar year next following the
calendar year in which such fees and expenses were incurred, provided, that the
Participant shall have submitted an invoice for such fees and expenses at least
ten (10) days before the end of the calendar year next following the calendar
year in which such fees and expenses were incurred. The amount of such legal
fees and expenses that the Company is obligated to pay in any given calendar
year shall not affect the legal fees and expenses that the Company is obligated
to pay in any other calendar year, and the Participant’s right to have the
Company pay such legal fees and expenses may not be liquidated or exchanged for
any other benefit. In any judicial or other proceeding in which the
Participant’s rights to, or the amount of, benefits hereunder is disputed, the
ultimate burden of proof shall be on the Company.

7.4 Effect on Other Plans, Agreements and Benefits. Except to the extent
expressly set forth herein, any benefit or compensation to which a Participant
is entitled under any agreement between the Participant and the Company or any
of its Subsidiaries or under any plan maintained by the Company or any of its
Subsidiaries in which the Participant participates or participated shall not be
modified or lessened in any way, but shall be payable according to the terms of
the applicable plan or agreement. Notwithstanding the foregoing, any benefits
received by a Participant pursuant to this Plan shall be in lieu of any
severance benefits to which the Participant would otherwise be entitled under
any general severance policy or other severance plan maintained by the Company
for its management personnel and, upon consummation of a Change in Control,
Participants in this Plan shall in no event be entitled to participate in any
such severance policy or other severance plan maintained by the Company for its
management personnel, except in the case of Anticipatory Terminations, in which
event the Anticipatory Termination provisions under Sections 4.2(a), 4.2(b) and
4.2(c) shall apply. In the event of a Participant’s termination of employment
entitling the Participant to Separation Benefits under Section 4.2, any
non-competition or non-solicitation provisions applicable to the Participant
with respect to the Company or any of its Affiliates shall cease to apply as of
the Participant’s Date of Termination.

7.5 Notice. For the purpose of this Plan, notices and all other communications
provided for in this Plan shall be in writing and shall be deemed to have been
duly given when actually delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, addressed to the Company’s General
Counsel at the Company’s corporate headquarters address, and to the Participant
(at the last address of the Participant on the Company’s books and records);
provided, that all notices to the Company shall be directed to the attention of
the Board with a copy to the Secretary.

7.6 Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Company any obligation for the Participant to
remain an Employee or change the status of the Participant’s employment or the
policies of the Company and its Affiliates regarding termination of employment.

7.7 Named Fiduciary; Administration. The Company is the named fiduciary of the
Plan, and shall administer the Plan, acting through the Compensation Committee
of the Board, or its delegatee.

7.8 Unfunded Plan Status. This Plan is intended to be an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, within the meaning
of Section 401 of ERISA. All payments pursuant to the Plan shall be made from
the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one (1) or more grantor trusts, the assets of which are
subject to the claims of the Company’s creditors, to assist it in accumulating
funds to pay its obligations under the Plan.

7.9 Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

-9-



--------------------------------------------------------------------------------

7.10 Section 409A. This Plan is intended to comply with the requirements of
Section 409A or an exemption and shall in all respects be administered in
accordance with Section 409A. Each payment under this Plan shall be treated as a
separate payment for purposes of Section 409A. In no event may a Participant,
directly or indirectly, designate the calendar year of any payment to be made
under this Plan. All reimbursements and in-kind benefits provided under this
Plan shall be made or provided in accordance with the requirements of
Section 409A. In the event the Company determines that the terms of this Plan do
not comply with Section 409A, the Company will, notwithstanding anything to the
contrary in Section 6.2 of this Plan, amend the terms of this Plan such that it
complies (in a manner that attempts to minimize the economic impact of such
amendment on the Participants and the Company) within the time period permitted
by the applicable Treasury Regulations. In no event shall the Company be
required to pay any Participant any “gross-up” or other payment with respect to
any taxes or penalties imposed under Section 409A with respect to any benefit
paid to Executive hereunder. Notwithstanding any provision in this Plan to the
contrary, if the Participant is a “specified employee” (within the meaning of
Treasury Regulation Section 1.409A-1(i) and using the identification methodology
selected by Motorola from time to time) on the Participant’s Date of
Termination, then any payment or benefit which would be considered “nonqualified
deferred compensation” within the meaning of Code Section 409A that the
Participant is entitled to receive upon the Participant’s Date of Termination
and which otherwise would be payable during the six-month period immediately
following the Participant’s Date of Termination will instead be paid or made
available on the earlier of the first day of the seventh month following the
Participant’s Date of Termination and the Participant’s death.

7.11 Governing Law. The validity, interpretation, construction and performance
of the Plan shall in all respects be governed by the laws of Delaware, without
reference to principles of conflict of law, except to the extent pre-empted by
Federal law.

 

-10-